843 F.2d 1576
In re SHOOTING STAR ENTERPRISES, INC., Debtor.Forrest S. REYNARD, Appellant,v.John P. STODD, Appellee.
No. 87-6279.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 10, 1988.Decided April 20, 1988.

Philip J. Giacinti, Procopio, Cory, Hargreaves & Savitch, San Diego, Cal., for appellant.
John E. Barnett, Stodd & Barnett, Santa Ana, Cal., for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel MOOREMAN, VOLINN and JONES, Judges Presiding.
Before FARRIS, NORRIS and REINHARDT, Circuit Judges.

ORDER

1
The judgment of the Bankruptcy Appellate Panel, reversing the order of the bankruptcy court, is affirmed for the reasons stated in that opinion.   See In re Shooting Star Enterprises, Inc., 76 B.R. 154 (9th Cir. BAP 1987).